Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have an aircraft with a first and second wings that are connected by first and second pylons therebetween, each wing having at least two tail members with an active control surface and a pod assembly coupled between the first and second pylons; during a thrust borne flight mode the first wing being forward the pod assembly and the second wing being aft the pod assembly; and in wing borne flight mode the first wing being below the pod assembly and the second wing being above the pod assembly.  During thrust borne flight mode the aircraft having a fist, second, and third different yaw authority mechanism as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/11/2021